Name: Council Implementing Regulation (EU) 2015/1920 of 26 October 2015 implementing Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international security;  international affairs;  civil law
 Date Published: nan

 27.10.2015 EN Official Journal of the European Union L 281/3 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1920 of 26 October 2015 implementing Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (1), and in particular Article 15(3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 February 2014, the United Nations Security Council adopted Resolution (UNSCR) 2140 (2014) requiring that travel restrictions be applied to persons to be designated by the Committee established under paragraph 19 of UNSCR 2140 (2014) (the Committee) and that funds and assets of persons designated by the Committee be frozen. (2) On 7 November 2014, the Committee designated three individuals on the basis of the criteria set out in paragraph 17 of UNSCR 2140 (2014). (3) On 18 December 2014, the Council adopted Regulation (EU) No 1352/2014. (4) On 16 September 2015, the Committee amended the information for one person. (5) Regulation (EU) No 1352/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 1352/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 2015. For the Council The President F. MOGHERINI (1) OJ L 365, 19.12.2014, p. 60. ANNEX In the list of persons, entities and bodies, set out in Annex I to Regulation (EU) No 1352/2014, entry No 5 under Section A Persons is replaced by the following: 5. Ahmed Ali Abdullah Saleh (alias: Ahmed Ali Abdullah Al-Ahmar) Title: Former Ambassador, former Brigadier General, Date of birth:25 July 1972, Nationality: Yemeni, Passport No: a) Yemeni passport number 17979 issued under name Ahmed Ali Abdullah Saleh (referred to in the diplomatic identity number No: 31/2013/20/003140 below) b) Yemeni passport number 02117777 issued on 8.11.2005 under name Ahmed Ali Abdullah Al-Ahmar c) Yemeni passport number 06070777 issued on 3.12.2014 under name Ahmed Ali Abdullah Al-Ahmar, Address: United Arab Emirates, Other information: Has played a key role in facilitating the Houthi military expansion. Has engaged in acts that threaten the peace, security, or stability of Yemen. Ahmed Saleh is the son of the former President of the Republic of Yemen, Ali Abdullah Saleh. Ahmed Ali Abdullah Saleh comes from an area known as Bayt Al-Ahmar, which lies some 20 kilometres southeast of the capital, Sana'a. Diplomatic identity card No: 31/2013/20/003140, issued on 7.7.2013 by the United Arab Emirates' Ministry of Foreign Affairs under name Ahmed Ali Abdullah Saleh; current status: cancelled. Date of UN designation:14.4.2015. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmed Ali Saleh has been working to undermine President Hadi's authority, thwart Hadi's attempts to reform the military, and hinder Yemen's peaceful transition to democracy. Saleh played a key role in facilitating the Houthi military expansion. As of mid-February 2013, Ahmed Ali Saleh had issued thousands of new rifles to Republican Guard brigades and unidentified tribal shaykhs. The weapons were originally procured in 2010 and reserved to purchase the loyalties of the recipients for political gain at a later date. After Saleh's father, former Republic of Yemen President Ali Abdullah Saleh, stepped down as President of Yemen in 2011, Ahmed Ali Saleh retained his post as commander of Yemen's Republican Guard. A little over a year later, Saleh was dismissed by President Hadi but he retained significant influence within the Yemeni military, even after he was removed from command. Ali Abdullah Saleh was designated by the UN under UNSCR 2140 in November 2014..